Citation Nr: 1509142	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty January 1986 to August 1986.

These matters come before the Board of Veterans' Appeals (the Board) from July 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for schizophrenia has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The April 2008 rating decision that denied the Veteran's petition to reopen her claim of entitlement to service connection for a low back disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the April 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The October 2008 rating decision that denied the Veteran's petition to reopen her claim of entitlement to service connection for an acquired psychiatric disorder was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the October 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  

5.  The Veteran's hyperopia and presbyopia are refractive errors of the eye that are not subject to service connection as an injury or disease; complaints, treatment, or a diagnosis of dry eyes were not shown in service.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the Veteran's petition to reopen her claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The October 2008 rating decision that denied the Veteran's petition to reopen her claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for establishing entitlement to service connection for an eye disability are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters from VA dated in April 2011 and November 2011 notified the Veteran of how to substantiate a service connection claim.  The letters notified the Veteran of the allocation of responsibilities between herself and VA, and of how ratings and effective dates are assigned.  The April 2011 letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazeuqz-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records and private treatment records are in the claims file.  She has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided a VA eye examination in November 2011.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered her present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Petitions to Reopen

In a November 1987 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.  The claim was denied based on a finding that the Veteran's schizophrenia existed prior to service and was not shown to have been aggravated by service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

In January 1992, the Veteran filed a petition to reopen her claim for acquired psychiatric disorder, and an original claim for service connection for a low back disorder.  In a September 1992 rating decision, the AOJ reopened the Veteran's schizophrenia claim but denied it on the merits, based on a finding that there was no showing that the Veteran's condition was aggravated during service.  The AOJ also denied the Veteran's back claim, based on a finding that the back condition for which the Veteran was seen in service was acute and resolved with treatment.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In June 2000, the Veteran filed a petition to reopen her claim for acquired psychiatric disorder, claimed as service connection for paranoia and depression.  The AOJ denied the Veteran's petition in a May 2001 rating decision.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In February 2005, the Veteran filed a petition to reopen her claim for acquired psychiatric disorder, claimed as depression, some paranoia, and nervous condition.  The AOJ denied the Veteran's petition in a May 2005 rating decision.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In April 2006, the Veteran filed a petition to reopen her claim for acquired psychiatric disorder.  The AOJ denied the Veteran's petition in a July 2006 rating decision.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

In November 2007, the Veteran filed a petition to reopen her claim for a low back disorder.  In a February 2008 rating decision, the AOJ denied the Veteran's petition.  However, in April 2008, before the appeal period expired, the Veteran submitted private treatment records showing she was in receipt of treatment for her back.  However, the AOJ denied the petition on the grounds that the evidence, while new, was not material as it did not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Veteran filed a petition to reopen her claim for an acquired psychiatric disorder in August 2008.  The AOJ denied the Veteran's petition in an October 2008 rating decision.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  She also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen her claims in February 2011.  A July 2011 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material question in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

As to the back disability claim, at the time of the April 2008 rating decision, the evidence of record consisted of the service treatment records, private treatment records from C. L. S. Incorporated, J. H. S., and Dr. B. M., and a VA examination report from February 1992.  The petition was denied on the grounds that the Veteran did not submit evidence showing a chronic or residual disability during active duty service nor continuous treatment since discharge from active duty.

With respect to the psychiatric claim, at the time of the October 2008 rating decision, the evidence of record consisted of the service treatment records, private treatment records from C. L. S. Incorporated, J. H. S., and Dr. B. M., and a September 1987 VA psychiatric examination report.  The petition was denied on the grounds that there was no evidence showing that the Veteran's acquired psychiatric disorder was made worse by her military service.

Since April 2008, the Veteran submitted a private medical opinion from Dr. D. M. indicating that her present back disability could be attributed to her military service.  Since October 2008, the Veteran submitted a private medical opinion from Dr. B. M., indicating that both her psychiatric disorder and her back disability were related to her military service.

This evidence is new, as it was received by VA after the issuance of the April and October 2008 rating decisions and could not have been considered by prior decision makers.  Additionally, it is material because it addresses whether the Veteran's claimed disabilities are related to service.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for an acquired psychiatric disorder and a back disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  To that extent only, the claims are granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.

Eye Disability

The Veteran asserts that she has a bilateral eye disability that was incurred during her period of service.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

The Veteran has current diagnoses of presbyopia and dry eyes.  Accordingly, the first Hickson element is met.

The Veteran's service treatment records show on entry, she denied any eye trouble, injury, or illness.  See August 1985 Applicant Medical Prescreening Form.  Refractive error was not noted on the Veteran's enlistment examination in August 1985.  Upon separation, she was noted to have hyperopia, mild, which was indicated on her June 1986 separation examination.  Accordingly, the second Hickson element is met with respect to presbyopia.  However, the Board notes the Veteran's service records are silent for any complaints of or treatment for a dry eye condition.  Thus, as to the Veteran's dry eye condition, the Board finds the in-service element is not met.

As to evidence of a medical nexus for the Veteran's presbyopia, the Veteran was afforded a VA examination in November 2011.  The Veteran reported that she could not remember any eye injury in service.  The examiner reviewed the claims file and noted no documentation of an eye injury.  The examiner diagnosed the Veteran with presbyopia, which he determined was less likely as not due to any eye injury or service connected activity.  He also concluded that the Veteran's dry eyes were not likely related to any injury or any other service connected activity.

Pertinent regulations provide that refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that refractive errors do not constitute an injury or disease). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye.'"  Terry, 340 F.3d at 1384 (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)). 

Given the evidence of record, the Board finds that the preponderance of the evidence is against a finding of service connection for an eye disability in this instance.  The Veteran's service treatment records show her hyperopia was discovered during her separation medical examination and that she was prescribed glasses.  There is no evidence of record to show that the Veteran sustained an eye injury or disease during any period of active service that caused the hyperopia.

In summary, the Veteran's diagnoses of hyperopia and presbyopia represent refractive errors of the eye that are not subject to service connection.  Additionally, the record contains no evidence that the Veteran experienced a dry eye condition during service; therefore the second Hickson element is not met with respect to that aspect of her claim.  Accordingly, the Veteran's claim of service connection for an eye disability must be denied.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a low back disability is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.

Service connection for an eye disability is denied.


REMAND

With respect to the Veteran's acquired psychiatric disorder claim, a review of the record suggests there may be outstanding medical evidence.  A private treatment record from Community Life Services dated in February 1987 indicates the Veteran was discharged from S. H. H. in December 1986 and M. C. M. C. in January 1987.  See Medical Treatment Record, Non-Government, pg. 16, received September 3, 1987.  Moreover, a February 1986 record from C. L. S. noted the Veteran's mother reported her daughter was in the service and was doing well.  Records from S. H. H. and M. C. M. C. are not in the claims file, and it does not appear an effort was made to obtain them.  As they may be pertinent to the Veteran's claim, an attempt must be made to obtain them.

Additionally, the Board notes that the Veteran's service treatment records showed diagnoses of depression and anxiety.  Post service private treatment records show the Veteran was treated for depression and anxiety, and private treatment records from 2011 show the Veteran has a diagnosis of schizoaffective disorder, bipolar type and that she is continuing to receive psychiatric care.  Accordingly, updated treatment records should be obtained.

The Board further notes that, with respect to the Veteran's September 1987 VA examination, the examination report contained no opinion regarding whether the Veteran's acquired psychiatric disorder was clearly and unmistakably not aggravated by military service.  It is, therefore, inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the Veteran's back claim, the Veteran was afforded a VA examination for in February 1992.  However, the examination report did not contain a nexus opinion.  It too is inadequate for rating purposes.  See Barr, 21 Vet. App. at 312.  The Board notes that the Veteran submitted positive nexus opinions from Dr. D. M. and B. M. indicating her back pain and lumbar radiculitis "can be attributed to her serving in the military."  Although it appears the Veteran is receiving care for her low back, the nature of her disability is unclear.  Given the foregoing, the Board finds a remand is necessary to obtain a new examination for the Veteran's claimed back disability.

As the Veteran's claim for a TDIU may depend on the outcome of the aforementioned development on her service connection claims, the Board finds that the claims are inextricably intertwined.  Therefore, the TDIU claim must be remanded as well. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to her acquired psychiatric disorders and back disability that are not already of record, to include mental health treatment records from S. H. H. and M. C. M. C.  See Medical Treatment Record, Non-Government, pg. 16, received September 3, 1987.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should opine on the following:

a)  Identify any current acquired psychiatric disorder disorder.

b)  Whether there is clear and unmistakable evidence that any current acquired psychiatric disorder preexisted military service.

c)  If so, whether there is clear and unmistakable evidence that any preexisting acquired psychiatric disorder was not aggravated (i.e., permanently worsened beyond the natural progress of the disease) by military service.

d)  If there is not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service or was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder began in or is related to active military service.

In rendering an opinion, the examiner should comment on the Veteran's September 1987 VA psychiatric examination and the February 2011 private opinions from Dr. T. N. and Dr. B. M.  See Medical Treatment Record, Non-Government, pp. 2-3, received February 25, 2011.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions rendered must be accompanied by supporting rationale.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current back disability.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should opine on the following:

a)  Identify any current back disability.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability began in or is related to active military service.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claim remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


